
	
		II
		Calendar No. 71
		112th CONGRESS
		1st Session
		S. 1125
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Leahy (for himself,
			 Mr. Wyden, Mrs.
			 Gillibrand, Mr. Harkin,
			 Mr. Durbin, Mr.
			 Akaka, Mr. Franken,
			 Mr. Bingaman, Mrs. Boxer, Mr.
			 Coons, and Mr. Cardin)
			 introduced the following bill; which was read the first time
		
		
			June 6, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To improve national security letters, the authorities
		  under the Foreign Intelligence Surveillance Act of 1978, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 USA PATRIOT Act Improvements Act of
			 2011.
		2.Additional
			 sunsets
			(a)National
			 security letters
				(1)RepealEffective
			 on December 31, 2013—
					(A)section 2709
			 of title 18, United States Code, is amended to read as such provision read on
			 October 25, 2001;
					(B)section
			 1114(a)(5) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5))
			 is amended to read as such provision read on October 25, 2001;
					(C)subsections
			 (a) and (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u)
			 are amended to read as subsections (a) and (b), respectively, of the second of
			 the 2 sections designated as section 624 of such Act (15 U.S.C. 1681u)
			 (relating to disclosure to the Federal Bureau of Investigation for
			 counterintelligence purposes), as added by section 601 of the Intelligence
			 Authorization Act for Fiscal Year 1996 (Public Law 104–93; 109 Stat. 974), read
			 on October 25, 2001;
					(D)section 627
			 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is repealed; and
					(E)section 802
			 of the National Security Act of 1947 (50 U.S.C. 436) is amended to read as such
			 provision read on October 25, 2001.
					(2)Transition provisionNotwithstanding paragraph (1), the
			 provisions of law referred to in paragraph (1), as in effect on December 30,
			 2013, shall continue to apply on and after December 31, 2013, with respect to
			 any particular foreign intelligence investigation or with respect to any
			 particular offense or potential offense that began or occurred before December
			 31, 2013.
				(3)Technical and
			 conforming amendmentsEffective December 31, 2013—
					(A)section 3511 of
			 title 18, United States Code, is amended—
						(i)in subsections
			 (a), (c), and (d), by striking or 627(a) each place it appears;
			 and
						(ii)in subsection
			 (b)(1)(A), as amended by section 6(b) of this Act, by striking section
			 626 or 627 of the Fair Credit Reporting Act (15 U.S.C. 1681u and 1681v)
			 and inserting section 626 of the Fair Credit Reporting Act (15 U.S.C.
			 1681u);
						(B)section 118(c) of
			 the USA PATRIOT Improvement and Reauthorization Act of 2005 (18 U.S.C. 3511
			 note) is amended—
						(i)in subparagraph
			 (C), by adding and at the end;
						(ii)in subparagraph
			 (D), by striking ; and and inserting a period; and
						(iii)by striking
			 subparagraph (E); and
						(C)the table of
			 sections for the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended
			 by striking the item relating to section 627.
					(b)FISA Amendments
			 Act of 2008
				(1)ExtensionSection
			 403(b)(1) of the FISA Amendments Act of 2008 (Public Law 110–261; 50 U.S.C.
			 1881 note) is amended by striking December 31, 2012 and
			 inserting December 31, 2013.
				(2)Technical and
			 conforming amendmentsSection 403(b)(2) of such Act (Public Law
			 110–261; 122 Stat. 2474) is amended by striking December 31,
			 2012 and inserting December 31, 2013.
				(3)Orders in
			 effectSection 404(b)(1) of such Act (Public Law 110–261; 50
			 U.S.C. 1801 note) is amended in the heading by striking December 31, 2012 and
			 inserting December 31,
			 2013.
				3.Orders for
			 access to certain business records and tangible things
			(a)In
			 generalSection 501 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is
			 amended—
				(1)in the
			 section heading, by inserting and other tangible things after
			 certain business
			 records;
				(2)in subsection (b)(2)—
					(A)in subparagraph (A)—
						(i)by
			 striking a statement of facts showing and inserting a
			 statement of the facts and circumstances relied upon by the applicant to
			 justify the belief of the applicant; and
						(ii)by
			 striking clandestine intelligence activities, and all that
			 follows and inserting clandestine intelligence activities;;
			 and
						(B)by striking subparagraph (B) and inserting
			 the following:
						
							(B)if the records
				sought contain bookseller records, or are from a library and contain personally
				identifiable information about a patron of the library, a statement of facts
				showing that there are reasonable grounds to believe that the records
				sought—
								(i)are relevant to
				an authorized investigation (other than a threat assessment) conducted in
				accordance with subsection (a)(2) to obtain foreign intelligence information
				not concerning a United States person or to protect against international
				terrorism or clandestine intelligence activities; and
								(ii)(I)pertain to a foreign power or an agent of a
				foreign power;
									(II)are relevant to the activities of a
				suspected agent of a foreign power who is the subject of such authorized
				investigation; or
									(III)pertain to an individual in contact
				with, or known to, a suspected agent of a foreign power; and
									(C)a statement of
				proposed minimization procedures.
							;
				
					(3)in subsection
			 (c)(1)—
					(A)by inserting
			 and that the proposed minimization procedures meet the definition of
			 minimization procedures under subsection (g) after subsections
			 (a) and (b);
					(B)by inserting
			 , and directing that the minimization procedures be followed
			 after release of tangible things; and
					(C)by striking the
			 second sentence; and
					(4)by adding at the
			 end the following:
					
						(i)DefinitionsIn
				this section—
							(1)the term
				bookseller records means transactional records reflecting the
				purchase (including subscription purchase) or rental of books, journals, or
				magazines, whether in digital form or in print, of an individual or entity
				engaged in the sale or rental of books, journals, or magazines;
							(2)the term
				library has the meaning given that term in section 213(1) of the
				Library Services and Technology Act (20 U.S.C. 9122(1));
							(3)the term
				patron means a purchaser, renter, borrower, user, or subscriber of
				goods or services from a library; and
							(4)the term
				personally identifiable information includes information that
				identifies a person as having used, requested, or obtained specific reading
				materials or services from a
				library.
							.
				(b)Transition
			 proceduresNotwithstanding the amendments made by this Act, an
			 order entered under section 501(c)(1) of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1861(c)(1)) that is in effect on the effective date of
			 the amendments made by this section shall remain in effect until the expiration
			 of the order.
			(c)Technical and
			 conforming amendments
				(1)DefinitionsTitle
			 V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.)
			 is amended by adding at the end the following:
					
						503.DefinitionsIn this title, the terms Attorney
				General, foreign intelligence information,
				international terrorism, person, United
				States, and United States person have the meanings given
				such terms in section
				101.
						.
				(2)Title
			 headingTitle V of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1861 et seq.) is amended in the title heading by inserting
			 and other tangible
			 things after certain business records.
				(3)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended—
					(A)by striking the
			 items relating to title V and section 501 and inserting the following:
						
							
								TITLE V—Access to certain business records
				and other tangible things for foreign intelligence purposes
								Sec. 501. Access to certain business
				records and other tangible things for foreign intelligence purposes and
				international terrorism
				investigations.
							
							;
						and(B)by inserting
			 after the item relating to section 502 the following:
						
							
								Sec. 503.
				Definitions.
							
							.
					4.Orders for
			 pen registers and trap and trace devices for foreign intelligence
			 purposes
			(a)ApplicationSection 402(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1842(c)) is amended—
				(1)in paragraph (1), by striking
			 and at the end;
				(2)in paragraph (2)—
					(A)by striking
			 a certification by the applicant and inserting a
			 statement of the facts and circumstances relied upon by the applicant to
			 justify the belief of the applicant; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(3)by adding at the
			 end the following:
					
						(3)a statement of whether minimization
				procedures are being proposed and, if so, a statement of the proposed
				minimization
				procedures.
						.
				(b)Minimization
				(1)DefinitionSection 401 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1841) is amended by adding at the end the
			 following:
					
						(4)The term minimization
				procedures means—
							(A)specific procedures, that are reasonably
				designed in light of the purpose and technique of an order for the installation
				and use of a pen register or trap and trace device, to minimize the retention,
				and prohibit the dissemination, of nonpublicly available information known to
				concern unconsenting United States persons consistent with the need of the
				United States to obtain, produce, and disseminate foreign intelligence
				information;
							(B)procedures that require that nonpublicly
				available information, which is not foreign intelligence information shall not
				be disseminated in a manner that identifies any United States person, without
				such person’s consent, unless such person’s identity is necessary to understand
				foreign intelligence information or assess its importance; and
							(C)notwithstanding subparagraphs (A) and (B),
				procedures that allow for the retention and dissemination of information that
				is evidence of a crime which has been, is being, or is about to be committed
				and that is to be retained or disseminated for law enforcement
				purposes.
							.
				(2)Pen registers and trap and trace
			 devicesSection 402 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842) is
			 amended—
					(A)in subsection
			 (d)(1), by striking the judge finds and all that follows and
			 inserting the following: “the judge finds—
						
							(A)that the application satisfies the
				requirements of this section; and
							(B)that, if there are exceptional
				circumstances justifying the use of minimization procedures in a particular
				case, the proposed minimization procedures meet the definition of minimization
				procedures under this title.
							;
				and
					(B)by adding at the end the following:
						
							(h)At or before the end of the period of time
				for which the installation and use of a pen register or trap and trace device
				is approved under an order or an extension under this section, the judge may
				assess compliance with any applicable minimization procedures by reviewing the
				circumstances under which information concerning United States persons was
				retained or
				disseminated.
							.
					(3)EmergenciesSection 403 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1843) is amended—
					(A)by redesignating subsection (c) as
			 subsection (d); and
					(B)by inserting after subsection (b) the
			 following:
						
							(c)If the Attorney General authorizes the
				emergency installation and use of a pen register or trap and trace device under
				this section, the Attorney General shall require that minimization procedures
				be followed, if
				appropriate.
							.
					(4)Use of informationSection 405(a)(1) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1845(a)(1)) is amended by
			 striking provisions of this section and inserting
			 minimization procedures required under this title.
				(c)Transition
			 procedures
				(1)Orders in
			 effectNotwithstanding the amendments made by this Act, an order
			 entered under section 402(d)(1) of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1842(d)(1)) that is in effect on the effective date of the
			 amendments made by this section shall remain in effect until the expiration of
			 the order.
				(2)ExtensionsA
			 request for an extension of an order referred to in paragraph (1) shall be
			 subject to the requirements of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.), as amended by this Act.
				5.Limitations
			 on disclosure of national security letters
			(a)In
			 generalSection 2709 of title 18, United States Code, is amended
			 by striking subsection (c) and inserting the following:
				
					(c)Prohibition
				of certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no wire
				or electronic communication service provider, or officer, employee, or agent
				thereof, that receives a request under subsection (a), shall disclose to any
				person that the Director of the Federal Bureau of Investigation has sought or
				obtained access to information or records under this section.
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subsection, there may result—
								(i)a danger to
				the national security of the United States;
								(ii)interference
				with a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to
				the life or physical safety of any person.
								(2)Exception
							(A)In
				generalA wire or electronic communication service provider, or
				officer, employee, or agent thereof, that receives a request under subsection
				(a) may disclose information otherwise subject to any applicable nondisclosure
				requirement to—
								(i)those persons
				to whom disclosure is necessary in order to comply with the request;
								(ii)an attorney
				in order to obtain legal advice or assistance regarding the request; or
								(iii)other
				persons as permitted by the Director of the Federal Bureau of Investigation or
				the designee of the Director.
								(B)Persons
				necessary for complianceUpon a request by the Director of the
				Federal Bureau of Investigation or the designee of the Director, those persons
				to whom disclosure will be made under subparagraph (A)(i) or to whom such
				disclosure was made before the request shall be identified to the Director or
				the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to
				judicial review
							(A)In
				generalA wire or electronic communications service provider that
				receives a request under subsection (a) shall have the right to judicial review
				of any applicable nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall state that if the recipient wishes to have a
				court review a nondisclosure requirement, the recipient shall notify the
				Government.
							(C)Initiation
				of proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of this title,
				unless an appropriate official of the Federal Bureau of the Investigation makes
				a notification under paragraph (4).
							(4)TerminationIn
				the case of any request for which a recipient has submitted a notification
				under paragraph (3)(B), if the facts supporting a nondisclosure requirement
				cease to exist, an appropriate official of the Federal Bureau of Investigation
				shall promptly notify the wire or electronic service provider, or officer,
				employee, or agent thereof, subject to the nondisclosure requirement that the
				nondisclosure requirement is no longer in
				effect.
						.
			(b)Identity of
			 financial institutions and credit reportsSection 626 of the Fair
			 Credit Reporting Act (15 U.S.C. 1681u) is amended by striking subsection (d)
			 and inserting the following:
				
					(d)Prohibition
				of certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				consumer reporting agency, or officer, employee, or agent thereof, that
				receives a request or order under subsection (a), (b), or (c), shall disclose
				or specify in any consumer report, that the Federal Bureau of Investigation has
				sought or obtained access to information or records under subsection (a), (b),
				or (c).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subsection, there may result—
								(i)a danger to
				the national security of the United States;
								(ii)interference
				with a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to
				the life or physical safety of any person.
								(2)Exception
							(A)In
				generalA consumer reporting agency, or officer, employee, or
				agent thereof, that receives a request or order under subsection (a), (b), or
				(c) may disclose information otherwise subject to any applicable nondisclosure
				requirement to—
								(i)those persons
				to whom disclosure is necessary in order to comply with the request or
				order;
								(ii)an attorney
				in order to obtain legal advice or assistance regarding the request or order;
				or
								(iii)other
				persons as permitted by the Director of the Federal Bureau of Investigation or
				the designee of the Director.
								(B)Persons
				necessary for complianceUpon a request by the Director of the
				Federal Bureau of Investigation or the designee of the Director, those persons
				to whom disclosure will be made under subparagraph (A)(i) or to whom such
				disclosure was made before the request shall be identified to the Director or
				the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request or order is issued under subsection (a), (b), or
				(c) in the same manner as the person to whom the request or order is
				issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to
				judicial review
							(A)In
				generalA consumer reporting agency that receives a request or
				order under subsection (a), (b), or (c) shall have the right to judicial review
				of any applicable nondisclosure requirement.
							(B)NotificationA
				request or order under subsection (a), (b), or (c) shall state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall notify the Government.
							(C)Initiation
				of proceedingsIf a recipient of a request or order under
				subsection (a), (b), or (c) makes a notification under subparagraph (B), the
				Government shall initiate judicial review under the procedures established in
				section 3511 of title 18, United States Code, unless an appropriate official of
				the Federal Bureau of Investigation makes a notification under paragraph
				(4).
							(4)TerminationIn
				the case of any request or order for which a consumer reporting agency has
				submitted a notification under paragraph (3)(B), if the facts supporting a
				nondisclosure requirement cease to exist, an appropriate official of the
				Federal Bureau of Investigation shall promptly notify the consumer reporting
				agency, or officer, employee, or agent thereof, subject to the nondisclosure
				requirement that the nondisclosure requirement is no longer in
				effect.
						.
			(c)Disclosures
			 to Governmental agencies for counterterrorism purposesSection
			 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Prohibition
				of certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				consumer reporting agency, or officer, employee, or agent thereof, that
				receives a request under subsection (a), shall disclose to any person or
				specify in any consumer report, that a government agency has sought or obtained
				access to information under subsection (a).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the head of a government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism, or a designee,
				certifies that, absent a prohibition of disclosure under this subsection, there
				may result—
								(i)a danger to
				the national security of the United States;
								(ii)interference
				with a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to
				the life or physical safety of any person.
								(2)Exception
							(A)In
				generalA consumer reporting agency, or officer, employee, or
				agent thereof, that receives a request under subsection (a) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(i)those persons
				to whom disclosure is necessary in order to comply with the request;
								(ii)an attorney
				in order to obtain legal advice or assistance regarding the request; or
								(iii)other
				persons as permitted by the head of the government agency authorized to conduct
				investigations of, or intelligence or counterintelligence activities or
				analysis related to, international terrorism, or a designee.
								(B)Persons
				necessary for complianceUpon a request by the head of a
				government agency authorized to conduct investigations of, or intelligence or
				counterintelligence activities or analysis related to, international terrorism,
				or a designee, those persons to whom disclosure will be made under subparagraph
				(A)(i) or to whom such disclosure was made before the request shall be
				identified to the head of the government agency or the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to
				judicial review
							(A)In
				generalA consumer reporting agency that receives a request under
				subsection (a) shall have the right to judicial review of any applicable
				nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall state that if the recipient wishes to have a
				court review a nondisclosure requirement, the recipient shall notify the
				government.
							(C)Initiation
				of proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism makes a notification
				under paragraph (4).
							(4)TerminationIn
				the case of any request for which a consumer reporting agency has submitted a
				notification under paragraph (3)(B), if the facts supporting a nondisclosure
				requirement cease to exist, an appropriate official of the government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism shall promptly
				notify the consumer reporting agency, or officer, employee, or agent thereof,
				subject to the nondisclosure requirement that the nondisclosure requirement is
				no longer in
				effect.
						.
			(d)Financial
			 recordsSection 1114(a)(5) of the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3414(a)(5)) is amended by striking subparagraph (D) and
			 inserting the following:
				
					(D)Prohibition of certain
				disclosure
						(i)Prohibition
							(I)In generalIf a
				certification is issued under subclause (II) and notice of the right to
				judicial review under clause (iii) is provided, no financial institution, or
				officer, employee, or agent thereof, that receives a request under subparagraph
				(A), shall disclose to any person that the Federal Bureau of Investigation has
				sought or obtained access to information or records under subparagraph
				(A).
							(II)CertificationThe
				requirements of subclause (I) shall apply if the Director of the Federal Bureau
				of Investigation, or a designee of the Director whose rank shall be no lower
				than Deputy Assistant Director at Bureau headquarters or a Special Agent in
				Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subparagraph, there may result—
								(aa)a danger to the national security of the
				United States;
								(bb)interference with a criminal,
				counterterrorism, or counterintelligence investigation;
								(cc)interference with diplomatic relations;
				or
								(dd)danger to the life or physical safety of
				any person.
								(ii)Exception
							(I)In generalA
				financial institution, or officer, employee, or agent thereof, that receives a
				request under subparagraph (A) may disclose information otherwise subject to
				any applicable nondisclosure requirement to—
								(aa)those persons to whom disclosure is
				necessary in order to comply with the request;
								(bb)an attorney in order to obtain legal
				advice or assistance regarding the request; or
								(cc)other persons as permitted by the
				Director of the Federal Bureau of Investigation or the designee of the
				Director.
								(II)Persons necessary for
				complianceUpon a request by the Director of the Federal Bureau
				of Investigation or the designee of the Director, those persons to whom
				disclosure will be made under subclause (I)(aa) or to whom such disclosure was
				made before the request shall be identified to the Director or the
				designee.
							(III)Nondisclosure
				requirementA person to whom disclosure is made under subclause
				(I) shall be subject to the nondisclosure requirements applicable to a person
				to whom a request is issued under subparagraph (A) in the same manner as the
				person to whom the request is issued.
							(IV)NoticeAny
				recipient that discloses to a person described in subclause (I) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(iii)Right to judicial review
							(I)In generalA
				financial institution that receives a request under subparagraph (A) shall have
				the right to judicial review of any applicable nondisclosure
				requirement.
							(II)NotificationA
				request under subparagraph (A) shall state that if the recipient wishes to have
				a court review a nondisclosure requirement, the recipient shall notify the
				Government.
							(III)Initiation of
				proceedingsIf a recipient of a request under subparagraph (A)
				makes a notification under subclause (II), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the Federal Bureau of
				Investigation makes a notification under clause (iv).
							(iv)TerminationIn the
				case of any request for which a financial institution has submitted a
				notification under clause (iii)(II), if the facts supporting a nondisclosure
				requirement cease to exist, an appropriate official of the Federal Bureau of
				Investigation shall promptly notify the financial institution, or officer,
				employee, or agent thereof, subject to the nondisclosure requirement that the
				nondisclosure requirement is no longer in
				effect.
						.
			(e)Requests by
			 authorized investigative agenciesSection 802 of the National
			 Security Act of 1947 (50 U.S.C. 436), is amended by striking subsection (b) and
			 inserting the following:
				
					(b)Prohibition
				of certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				governmental or private entity, or officer, employee, or agent thereof, that
				receives a request under subsection (a), shall disclose to any person that an
				authorized investigative agency described in subsection (a) has sought or
				obtained access to information under subsection (a).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the head of an authorized
				investigative agency described in subsection (a), or a designee, certifies
				that, absent a prohibition of disclosure under this subsection, there may
				result—
								(i)a danger to
				the national security of the United States;
								(ii)interference
				with a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to
				the life or physical safety of any person.
								(2)Exception
							(A)In
				generalA governmental or private entity, or officer, employee,
				or agent thereof, that receives a request under subsection (a) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(i)those persons
				to whom disclosure is necessary in order to comply with the request;
								(ii)an attorney
				in order to obtain legal advice or assistance regarding the request; or
								(iii)other
				persons as permitted by the head of the authorized investigative agency
				described in subsection (a).
								(B)Persons
				necessary for complianceUpon a request by the head of an
				authorized investigative agency described in subsection (a), or a designee,
				those persons to whom disclosure will be made under subparagraph (A)(i) or to
				whom such disclosure was made before the request shall be identified to the
				head of the authorized investigative agency or the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to
				judicial review
							(A)In
				generalA governmental or private entity that receives a request
				under subsection (a) shall have the right to judicial review of any applicable
				nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall state that if the recipient wishes to have a
				court review a nondisclosure requirement, the recipient shall notify the
				Government.
							(C)Initiation
				of proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the authorized
				investigative agency described in subsection (a) makes a notification under
				paragraph (4).
							(4)TerminationIn
				the case of any request for which a governmental or private entity has
				submitted a notification under paragraph (3)(B), if the facts supporting a
				nondisclosure requirement cease to exist, an appropriate official of the
				authorized investigative agency described in subsection (a) shall promptly
				notify the governmental or private entity, or officer, employee, or agent
				thereof, subject to the nondisclosure requirement that the nondisclosure
				requirement is no longer in
				effect.
						.
			6.Judicial
			 review of FISA orders and national security letters
			(a)FISASection
			 501(f)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861(f)(2)) is amended—
				(1)in
			 subparagraph (A)—
					(A)in clause
			 (i)—
						(i)by striking
			 a production order and inserting a production order or
			 nondisclosure order; and
						(ii)by striking
			 Not less than 1 year and all that follows; and
						(B)in clause
			 (ii), by striking production order or nondisclosure; and
					(2)in
			 subparagraph (C)—
					(A)by striking
			 clause (ii); and
					(B)by
			 redesignating clause (iii) as clause (ii).
					(b)Judicial
			 review of national security lettersSection 3511(b) of title 18,
			 United States Code, is amended to read as follows:
				
					(b)Nondisclosure
						(1)In
				general
							(A)NoticeIf
				a recipient of a request or order for a report, records, or other information
				under section 2709 of this title, section 626 or 627 of the Fair Credit
				Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to
				Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802 of the National
				Security Act of 1947 (50 U.S.C. 436), wishes to have a court review a
				nondisclosure requirement imposed in connection with the request or order, the
				recipient shall notify the Government.
							(B)ApplicationNot
				later than 30 days after the date of receipt of a notification under
				subparagraph (A), the Government shall apply for an order prohibiting the
				disclosure of the existence or contents of the relevant request or order. An
				application under this subparagraph may be filed in the district court of the
				United States for the judicial district in which the recipient of the order is
				doing business or in the district court of the United States for any judicial
				district within which the authorized investigation that is the basis for the
				request or order is being conducted. The applicable nondisclosure requirement
				shall remain in effect during the pendency of proceedings relating to the
				requirement.
							(C)ConsiderationA
				district court of the United States that receives an application under
				subparagraph (B) should rule expeditiously, and shall, subject to paragraph
				(3), issue a nondisclosure order that includes conditions appropriate to the
				circumstances.
							(2)Application
				contentsAn application for a nondisclosure order or extension
				thereof under this subsection shall include a certification from the Attorney
				General, Deputy Attorney General, an Assistant Attorney General, or the
				Director of the Federal Bureau of Investigation, or in the case of a request by
				a department, agency, or instrumentality of the Federal Government other than
				the Department of Justice, the head or deputy head of the department, agency,
				or instrumentality, containing a statement of specific facts indicating that,
				absent a prohibition of disclosure under this subsection, there may
				result—
							(A)a danger to
				the national security of the United States;
							(B)interference
				with a criminal, counterterrorism, or counterintelligence investigation;
							(C)interference
				with diplomatic relations; or
							(D)danger to the
				life or physical safety of any person.
							(3)StandardA
				district court of the United States shall issue a nondisclosure requirement
				order or extension thereof under this subsection if the court determines,
				giving substantial weight to the certification under paragraph (2) that there
				is reason to believe that disclosure of the information subject to the
				nondisclosure requirement during the applicable time period will result
				in—
							(A)a danger to
				the national security of the United States;
							(B)interference
				with a criminal, counterterrorism, or counterintelligence investigation;
							(C)interference
				with diplomatic relations; or
							(D)danger to the
				life or physical safety of any
				person.
							.
			(c)MinimizationSection
			 501(g)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861(g)(1)) is amended by striking Not later than and all that
			 follows and inserting At or before the end of the period of time for the
			 production of tangible things under an order approved under this section or at
			 any time after the production of tangible things under an order approved under
			 this section, a judge may assess compliance with the minimization procedures by
			 reviewing the circumstances under which information concerning United States
			 persons was retained or disseminated..
			7.Certification
			 for access to telephone toll and transactional records
			(a)In
			 generalSection 2709 of title
			 18, United States Code, as amended by this Act, is amended—
				(1)by striking
			 subsection (e);
				(2)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(3)by inserting
			 after subsection (b) the following:
					
						(c)Written
				statementThe Director of the Federal Bureau of Investigation, or
				a designee in a position not lower than Deputy Assistant Director at Bureau
				headquarters or a Special Agent in Charge in a Bureau field office designated
				by the Director, may make a certification under subsection (b) only upon a
				written statement, which shall be retained by the Federal Bureau of
				Investigation, of specific facts showing that there are reasonable grounds to
				believe that the information sought is relevant to the authorized investigation
				described in subsection
				(b).
						.
				(b)Identity of
			 financial institutions and credit reportsSection 626 of the Fair
			 Credit Reporting Act (15 U.S.C. 1681u), as amended by this Act, is
			 amended—
				(1)by striking
			 subsection (h);
				(2)by redesignating
			 subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h),
			 respectively; and
				(3)by inserting
			 after subsection (c) the following:
					
						(d)Written statementThe Director of the Federal Bureau of
				Investigation, or a designee in a position not lower than Deputy Assistant
				Director at Bureau headquarters or a Special Agent in Charge in a Bureau field
				office designated by the Director, may make a certification under subsection
				(a) or (b) only upon a written statement, which shall be retained by the
				Federal Bureau of Investigation, of specific facts showing that there are
				reasonable grounds to believe that the information sought is relevant to the
				authorized investigation described in subsection (a) or (b), as the case may
				be.
						.
				(c)Disclosures
			 to Governmental agencies for counterterrorism purposesSection
			 627(b) of the Fair Credit Reporting Act (15 U.S.C. 1681v(b)) is amended—
				(1)in the subsection
			 heading, by striking Form
			 of certification and inserting Certification;
				(2)by striking
			 The certification and inserting the following:
					
						(1)Form of
				certificationThe
				certification
						;
				and
				(3)by adding at the
			 end the following:
					
						(2)Written statementA supervisory official or officer described
				in paragraph (1) may make a certification under subsection (a) only upon a
				written statement, which shall be retained by the government agency, of
				specific facts showing that there are reasonable grounds to believe that the
				information sought is relevant to the authorized investigation described in
				subsection
				(a).
						.
				(d)Financial
			 recordsSection 1114(a)(5) of the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3414(a)(5)), as amended by this Act, is amended—
				(1)by striking subparagraph (C);
				(2)by redesignating subparagraph (B) as
			 subparagraph (C); and
				(3)by inserting after subparagraph (A) the
			 following:
					
						(B)The Director of the Federal Bureau of
				Investigation, or a designee in a position not lower than Deputy Assistant
				Director at Bureau headquarters or a Special Agent in Charge in a Bureau field
				office designated by the Director, may make a certification under subparagraph
				(A) only upon a written statement, which shall be retained by the Federal
				Bureau of Investigation, of specific facts showing that there are reasonable
				grounds to believe that the information sought is relevant to the authorized
				investigation described in subparagraph
				(A).
						.
				(e)Requests by
			 authorized investigative agenciesSection 802(a) of the National
			 Security Act of 1947 (50 U.S.C. 436(a)) is amended by adding at the end the
			 following:
				
					(4)A department or agency head, deputy
				department or agency head, or senior official described in paragraph (3)(A) may
				make a certification under paragraph (3)(A) only upon a written statement,
				which shall be retained by the authorized investigative agency, of specific
				facts showing that there are reasonable grounds to believe that the information
				sought is relevant to the authorized inquiry or investigation described in
				paragraph
				(3)(A)(ii).
					.
			(f)Technical and
			 conforming amendments
				(1)Obstruction of
			 criminal investigationsSection 1510(e) of title 18, United
			 States Code, is amended by striking section 2709(c)(1) of this title,
			 section 626(d)(1) or 627(c)(1) of the Fair Credit Reporting Act (15 U.S.C.
			 1681u(d)(1) or 1681v(c)(1)), section 1114(a)(3)(A) or 1114(a)(5)(D)(i) of the
			 Right to Financial Privacy Act (12 U.S.C. 3414(a)(3)(A) or
			 3414(a)(5)(D)(i)), and inserting section 2709(d)(1) of this
			 title, section 626(e)(1) or 627(c)(1) of the Fair Credit Reporting Act (15
			 U.S.C. 1681u(e)(1) and 1681v(c)(1)), section 1114(a)(3)(A) or 1114(a)(5)(D)(i)
			 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(3)(A) and
			 3414(a)(5)(D)(i)),.
				(2)Semiannual
			 reportsSection 507(b) of the National Security Act of 1947 (50
			 U.S.C. 415b(b)) is amended—
					(A)by striking
			 paragraphs (4) and (5); and
					(B)by redesignating
			 paragraph (6) as paragraph (4).
					8.Public reporting
			 on national security letters
			(a)In
			 generalSection 118(c) of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (18 U.S.C. 3511 note) is amended to read as
			 follows:
				
					(c)Reports on
				requests for national security letters
						(1)DefinitionsIn
				this subsection—
							(A)the term
				applicable period means—
								(i)with respect to
				the first report submitted under paragraph (2) or (3), the period beginning 180
				days after the date of enactment of the USA
				PATRIOT Act Improvements Act of 2011 and ending on December 31,
				2011; and
								(ii)with respect to
				the second report submitted under paragraph (2) or (3), and each report
				thereafter, the 6-month period ending on the last day of the second month
				before the date for submission of the report; and
								(B)the term
				United States person has the meaning given that term in section
				101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
				1801).
							(2)Classified
				form
							(A)In
				generalNot later than February 1, 2012, and every 6 months
				thereafter, the Attorney General shall submit to the Select Committee on
				Intelligence, the Committee on the Judiciary, and the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Permanent Select Committee on
				Intelligence, the Committee on the Judiciary, and the Committee on Financial
				Services of the House of Representatives a report fully informing the
				committees concerning the requests made under section 2709(a) of title 18,
				United States Code, section 1114(a)(5)(A) of the Right to Financial Privacy Act
				of 1978 (12 U.S.C. 3414(a)(5)(A)), section 626 of the Fair Credit Reporting Act
				(15 U.S.C. 1681u), section 627 of the Fair Credit Reporting Act (15 U.S.C.
				1681v), or section 802 of the National Security Act of 1947 (50 U.S.C. 436)
				during the applicable period.
							(B)ContentsEach
				report under subparagraph (A) shall include, for each provision of law
				described in subparagraph (A)—
								(i)the number of
				authorized requests under the provision, including requests for subscriber
				information; and
								(ii)the number of
				authorized requests under the provision—
									(I)that relate to a
				United States person;
									(II)that relate to a
				person that is not a United States person;
									(III)that relate to
				a person that is—
										(aa)the subject of
				an authorized national security investigation; or
										(bb)an
				individual who has been in contact with or otherwise directly linked to the
				subject of an authorized national security investigation; and
										(IV)that relate to a
				person that is not known to be the subject of an authorized national security
				investigation or to have been in contact with or otherwise directly linked to
				the subject of an authorized national security investigation.
									(3)Unclassified
				form
							(A)In
				generalNot later than February 1, 2012, and every 6 months
				thereafter, the Attorney General shall submit to the Select Committee on
				Intelligence, the Committee on the Judiciary, and the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Permanent Select Committee on
				Intelligence, the Committee on the Judiciary, and the Committee on Financial
				Services of the House of Representatives a report fully informing the
				committees concerning the aggregate total of all requests identified under
				paragraph (2) during the applicable period ending on the last day of the second
				month before the date for submission of the report. Each report under this
				subparagraph shall be in unclassified form.
							(B)ContentsEach
				report under subparagraph (A) shall include the aggregate total of
				requests—
								(i)that relate to a
				United States person;
								(ii)that relate to a
				person that is not a United States person;
								(iii)that relate to
				a person that is—
									(I)the subject of an
				authorized national security investigation; or
									(II)an individual
				who has been in contact with or otherwise directly linked to the subject of an
				authorized national security investigation; and
									(iv)that relate to a
				person that is not known to be the subject of an authorized national security
				investigation or to have been in contact with or otherwise directly linked to
				the subject of an authorized national security
				investigation.
								.
			(b)Technical and
			 conforming amendmentSection 627 of the Fair Credit Reporting Act
			 (15 U.S.C. 1681v) is amended by striking subsection (f).
			9.Public reporting
			 on the Foreign Intelligence Surveillance Act of 1978
			(a)In
			 generalTitle VI of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1871) is amended by adding at the end the following:
				
					602.Annual
				unclassified reportNot later
				than June 30, 2012, and every year thereafter, the Attorney General, in
				consultation with the Director of National Intelligence, and with due regard
				for the protection of classified information from unauthorized disclosure,
				shall submit to the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate and the Committee on the Judiciary and the Permanent
				Select Committee on Intelligence of the House of Representatives an
				unclassified report summarizing how the authorities under this Act are used,
				including the impact of the use of the authorities under this Act on the
				privacy of United States persons (as defined in section
				101).
					.
			(b)Technical and
			 conforming amendmentThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 is amended by inserting after the item relating to section 601 the
			 following:
				
					
						Sec. 602. Annual unclassified
				report.
					
					.
			10.Audits
			(a)Tangible
			 thingsSection 106A of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 200) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking 2006 and inserting 2013;
					(B)by striking
			 paragraphs (2) and (3);
					(C)by redesignating
			 paragraphs (4) and (5) as paragraphs (2) and (3), respectively; and
					(D)in paragraph (3),
			 as so redesignated—
						(i)by
			 striking subparagraph (C) and inserting the following:
							
								(C)with respect to
				calendar years 2007 through 2013, an examination of the minimization procedures
				used in relation to orders under section 501 of the Foreign Intelligence
				Surveillance Act of 1978 (50 U.S.C. 1861) and whether the minimization
				procedures protect the constitutional rights of United States
				persons.
								;
				and
						(ii)in
			 subparagraph (D), by striking (as such term is defined in section 3(4)
			 of the National Security Act of 1947 (50 U.S.C. 401a(4)));
						(2)in subsection
			 (c), by adding at the end the following:
					
						(3)Calendar years
				2007, 2008, and 2009Not later than March 31, 2012, the Inspector
				General of the Department of Justice shall submit to the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives and the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate a report containing the results of the audit
				conducted under subsection (a) for calendar years 2007, 2008, and 2009.
						(4)Calendar years
				2010 and 2011Not later than March 31, 2013, the Inspector
				General of the Department of Justice shall submit to the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives and the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate a report containing the results of the audit
				conducted under subsection (a) for calendar years 2010 and 2011.
						(5)Calendar years 2012 and 2013Not later than March 31, 2015, the
				Inspector General of the Department of Justice shall submit to the Committee on
				the Judiciary and the Permanent Select Committee on Intelligence of the House
				of Representatives and the Committee on the Judiciary and the Select Committee
				on Intelligence of the Senate a report containing the results of the audit
				conducted under subsection (a) for calendar years 2012 and
				2013.
						;
				(3)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively;
				(4)by inserting
			 after subsection (c) the following:
					
						(d)Intelligence
				assessment
							(1)In
				generalFor the period beginning on January 1, 2007 and ending on
				December 31, 2013, the Inspector General of each element of the intelligence
				community outside of the Department of Justice that used information acquired
				under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
				1861 et seq.) in the intelligence activities of the element of the intelligence
				community shall—
								(A)assess the
				importance of the information to the intelligence activities of the element of
				the intelligence community;
								(B)examine the
				manner in which that information was collected, retained, analyzed, and
				disseminated by the element of the intelligence community;
								(C)describe any
				noteworthy facts or circumstances relating to orders under title V of the
				Foreign Intelligence Surveillance Act of 1978 as the orders relate to the
				element of the intelligence community; and
								(D)examine any
				minimization procedures used by the element of the intelligence community under
				title V of the Foreign Intelligence Surveillance Act of 1978 and whether the
				minimization procedures protect the constitutional rights of United States
				persons.
								(2)Submission
				dates for assessment
								(A)Calendar years
				2007 through 2009Not later than March 31, 2012, the Inspector
				General of each element of the intelligence community that conducts an
				assessment under this subsection shall submit to the Committee on the Judiciary
				and the Select Committee on Intelligence of the Senate and the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representative a report containing the results of the assessment for calendar
				years 2007 through 2009.
								(B)Calendar years
				2010 and 2011Not later than March 31, 2013, the Inspector
				General of each element of the intelligence community that conducts an
				assessment under this subsection shall submit to the Committee on the Judiciary
				and the Select Committee on Intelligence of the Senate and the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives a report containing the results of the assessment for calendar
				years 2010 and 2011.
								(C)Calendar years 2012 and 2013Not later than March 31, 2015, the
				Inspector General of each element of the intelligence community that conducts
				an assessment under this subsection shall submit to the Committee on the
				Judiciary and the Select Committee on Intelligence of the Senate and the
				Committee on the Judiciary and the Permanent Select Committee on Intelligence
				of the House of Representatives a report containing the results of the
				assessment for calendar years 2012 and
				2013.
								;
				(5)in subsection
			 (e), as redesignated by paragraph (3)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking a report under subsection (c)(1) or (c)(2) and
			 inserting any report under subsection (c) or (d); and
						(ii)by
			 inserting and any Inspector General of an element of the intelligence
			 community that submits a report under this section after
			 Justice; and
						(B)in paragraph (2),
			 by striking the reports submitted under subsection (c)(1) and
			 (c)(2) and inserting any report submitted under subsection (c)
			 or (d);
					(6)in subsection (f)
			 as redesignated by paragraph (3)—
					(A)by striking
			 The reports submitted under subsections (c)(1) and (c)(2) and
			 inserting Each report submitted under subsection (c); and
					(B)by striking
			 subsection (d)(2) and inserting subsection
			 (e)(2); and
					(7)by adding at the
			 end the following:
					
						(g)DefinitionsIn
				this section—
							(1)the term
				intelligence community has the meaning given that term in section
				3 of the National Security Act of 1947 (50 U.S.C. 401a); and
							(2)the term
				United States person has the meaning given that term in section
				101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
				1801).
							.
				(b)National
			 security lettersSection 119 of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 219) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking 2006 and inserting 2013; and
					(B)in paragraph
			 (3)(C), by striking (as such term is defined in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)));
					(2)in subsection
			 (c), by adding at the end the following:
					
						(3)Calendar years
				2007, 2008, and 2009Not later than March 31, 2012, the Inspector
				General of the Department of Justice shall submit to the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives and the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate a report containing the results of the audit
				conducted under subsection (a) for calendar years 2007, 2008, and 2009.
						(4)Calendar years
				2010 and 2011Not later than March 31, 2013, the Inspector
				General of the Department of Justice shall submit to the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives and the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate a report containing the results of the audit
				conducted under subsection (a) for calendar years 2010 and 2011.
						(5)Calendar years 2012 and 2013Not later than March 31, 2015, the
				Inspector General of the Department of Justice shall submit to the Committee on
				the Judiciary and the Permanent Select Committee on Intelligence of the House
				of Representatives and the Committee on the Judiciary and the Select Committee
				on Intelligence of the Senate a report containing the results of the audit
				conducted under subsection (a) for calendar years 2012 and
				2013.
						;
				(3)by striking
			 subsection (g) and inserting the following:
					
						(h)DefinitionsIn
				this section—
							(1)the term
				intelligence community has the meaning given that term in section
				3 of the National Security Act of 1947 (50 U.S.C. 401a);
							(2)the term
				national security letter means a request for information
				under—
								(A)section 2709(a)
				of title 18, United States Code (to access certain communication service
				provider records);
								(B)section
				1114(a)(5)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C.
				3414(a)(5)(A)) (to obtain financial institution customer records);
								(C)section 802 of
				the National Security Act of 1947 (50 U.S.C. 436) (to obtain financial
				information, records, and consumer reports);
								(D)section 626 of
				the Fair Credit Reporting Act (15 U.S.C. 1681u) (to obtain certain financial
				information and consumer reports); or
								(E)section 627 of
				the Fair Credit Reporting Act (15 U.S.C. 1681v) (to obtain credit agency
				consumer records for counterterrorism investigations); and
								(3)the term
				United States person has the meaning given that term in section
				101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
				1801).
							;
				
				(4)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g),
			 respectively;
				(5)by inserting
			 after subsection (c) the following:
					
						(d)Intelligence
				assessment
							(1)In
				generalFor the period beginning on January 1, 2007 and ending on
				December 31, 2013, the Inspector General of each element of the intelligence
				community outside of the Department of Justice that issued national security
				letters in the intelligence activities of the element of the intelligence
				community shall—
								(A)examine the use
				of national security letters by the element of the intelligence community
				during the period;
								(B)describe any
				noteworthy facts or circumstances relating to the use of national security
				letters by the element of the intelligence community, including any improper or
				illegal use of such authority;
								(C)assess the
				importance of information received under the national security letters to the
				intelligence activities of the element of the intelligence community;
				and
								(D)examine the
				manner in which information received under the national security letters was
				collected, retained, analyzed, and disseminated.
								(2)Submission
				dates for assessment
								(A)Calendar years
				2007 through 2009Not later than March 31, 2012, the Inspector
				General of each element of the intelligence community that conducts an
				assessment under this subsection shall submit to the Committee on the Judiciary
				and the Select Committee on Intelligence of the Senate and the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives a report containing the results of the assessment for calendar
				years 2007 through 2009.
								(B)Calendar years
				2010 and 2011Not later than March 31, 2013, the Inspector
				General of any element of the intelligence community that conducts an
				assessment under this subsection shall submit to the Committee on the Judiciary
				and the Select Committee on Intelligence of the Senate and the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives a report containing the results of the assessment for calendar
				years 2010 and 2011.
								(C)Calendar years 2012 and 2013Not later than March 31, 2015, the
				Inspector General of any element of the intelligence community that conducts an
				assessment under this subsection shall submit to the Committee on the Judiciary
				and the Select Committee on Intelligence of the Senate and the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives a report containing the results of the assessment for calendar
				years 2012 and
				2013.
								;
				(6)in subsection
			 (e), as redesignated by paragraph (4)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking a report under subsection (c)(1) or (c)(2) and
			 inserting any report under subsection (c) or (d); and
						(ii)by
			 inserting and any Inspector General of an element of the intelligence
			 community that submits a report under this section after
			 Justice; and
						(B)in paragraph (2),
			 by striking the reports submitted under subsection (c)(1) or
			 (c)(2) and inserting any report submitted under subsection (c)
			 or (d); and
					(7)in subsection
			 (f), as redesignated by paragraph (4)—
					(A)by striking
			 The reports submitted under subsections (c)(1) or (c)(2) and
			 inserting Each report submitted under subsection (c); and
					(B)by striking
			 subsection (d)(2) and inserting subsection
			 (e)(2).
					(c)Pen registers
			 and trap and trace devices
				(1)AuditsThe
			 Inspector General of the Department of Justice shall perform comprehensive
			 audits of the effectiveness and use, including any improper or illegal use, of
			 pen registers and trap and trace devices under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1841 et seq.) during the
			 period beginning on January 1, 2007 and ending on December 31, 2013.
				(2)RequirementsThe
			 audits required under paragraph (1) shall include—
					(A)an examination of
			 the use of pen registers and trap and trace devices under title IV of the
			 Foreign Intelligence Surveillance Act of 1978 for calendar years 2007 through
			 2013;
					(B)an examination of
			 the installation and use of a pen register or trap and trace device on
			 emergency bases under section 403 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1843);
					(C)any noteworthy
			 facts or circumstances relating to the use of a pen register or trap and trace
			 device under title IV of the Foreign Intelligence Surveillance Act of 1978,
			 including any improper or illegal use of the authority provided under that
			 title; and
					(D)an examination of
			 the effectiveness of the authority under title IV of the Foreign Intelligence
			 Surveillance Act of 1978 as an investigative tool, including—
						(i)the
			 importance of the information acquired to the intelligence activities of the
			 Federal Bureau of Investigation;
						(ii)the manner in
			 which the information is collected, retained, analyzed, and disseminated by the
			 Federal Bureau of Investigation, including any direct access to the information
			 provided to any other department, agency, or instrumentality of Federal, State,
			 local, or tribal governments or any private sector entity;
						(iii)with respect to
			 calendar years 2010 through 2013, an examination of the minimization procedures
			 of the Federal Bureau of Investigation used in relation to pen registers and
			 trap and trace devices under title IV of the Foreign Intelligence Surveillance
			 Act of 1978 and whether the minimization procedures protect the constitutional
			 rights of United States persons;
						(iv)whether, and how
			 often, the Federal Bureau of Investigation used information acquired under a
			 pen register or trap and trace device under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 to produce an analytical intelligence
			 product for distribution within the Federal Bureau of Investigation, to the
			 intelligence community, or to another department, agency, or instrumentality of
			 Federal, State, local, or tribal governments; and
						(v)whether, and how
			 often, the Federal Bureau of Investigation provided information acquired under
			 a pen register or trap and trace device under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 to law enforcement authorities for use in
			 criminal proceedings.
						(3)Submission
			 dates
					(A)Calendar years
			 2007 through 2009Not later than March 31, 2012, the Inspector
			 General of the Department of Justice shall submit to the Committee on the
			 Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on Intelligence
			 of the House of Representatives a report containing the results of the audits
			 conducted under paragraph (1) for calendar years 2007 through 2009.
					(B)Calendar years
			 2010 and 2011Not later than March 31, 2013, the Inspector
			 General of the Department of Justice shall submit to the Committee on the
			 Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on Intelligence
			 of the House of Representatives a report containing the results of the audits
			 conducted under paragraph (1) for calendar years 2010 and 2011.
					(C)Calendar years
			 2012 and 2013Not later than March 31, 2015, the Inspector
			 General of the Department of Justice shall submit to the Committee on the
			 Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on Intelligence
			 of the House of Representatives a report containing the results of the audits
			 conducted under paragraph (1) for calendar years 2012 and 2013.
					(4)Intelligence
			 assessment
					(A)In
			 generalFor the period beginning January 1, 2007 and ending on
			 December 31, 2013, the Inspector General of any element of the intelligence
			 community outside of the Department of Justice that used information acquired
			 under a pen register or trap and trace device under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 in the intelligence activities of the
			 element of the intelligence community shall—
						(i)assess the
			 importance of the information to the intelligence activities of the element of
			 the intelligence community;
						(ii)examine the
			 manner in which the information was collected, retained, analyzed, and
			 disseminated;
						(iii)describe any
			 noteworthy facts or circumstances relating to orders under title IV of the
			 Foreign Intelligence Surveillance Act of 1978 as the orders relate to the
			 element of the intelligence community; and
						(iv)examine any
			 minimization procedures used by the element of the intelligence community in
			 relation to pen registers and trap and trace devices under title IV of the
			 Foreign Intelligence Surveillance Act of 1978 and whether the minimization
			 procedures protect the constitutional rights of United States persons.
						(B)Submission
			 dates for assessment
						(i)Calendar years
			 2007 through 2009Not later than March 31, 2012, the Inspector
			 General of each element of the intelligence community that conducts an
			 assessment under this paragraph shall submit to the Committee on the Judiciary
			 and the Select Committee on Intelligence of the Senate and the Committee on the
			 Judiciary and the Permanent Select Committee on Intelligence of the House of
			 Representative a report containing the results of the assessment for calendar
			 years 2007 through 2009.
						(ii)Calendar years
			 2010 and 2011Not later than March 31, 2013, the Inspector
			 General of each element of the intelligence community that conducts an
			 assessment under this paragraph shall submit to the Committee on the Judiciary
			 and the Select Committee on Intelligence of the Senate and the Committee on the
			 Judiciary and the Permanent Select Committee on Intelligence of the House of
			 Representative a report containing the results of the assessment for calendar
			 years 2010 and 2011.
						(iii)Calendar
			 years 2012 and 2013Not later than March 31, 2015, the Inspector
			 General of each element of the intelligence community that conducts an
			 assessment under this paragraph shall submit to the Committee on the Judiciary
			 and the Select Committee on Intelligence of the Senate and the Committee on the
			 Judiciary and the Permanent Select Committee on Intelligence of the House of
			 Representative a report containing the results of the assessment for calendar
			 years 2012 and 2013.
						(5)Prior notice to
			 attorney general and director of national intelligence; comments
					(A)NoticeNot
			 later than 30 days before the submission of any report paragraph (3) or (4),
			 the Inspector General of the Department of Justice and any Inspector General of
			 an element of the intelligence community that submits a report under this
			 subsection shall provide the report to the Attorney General and the Director of
			 National Intelligence.
					(B)CommentsThe
			 Attorney General or the Director of National Intelligence may provide such
			 comments to be included in any report submitted under paragraph (3) or (4) as
			 the Attorney General or the Director of National Intelligence may consider
			 necessary.
					(6)Unclassified
			 formEach report submitted under paragraph (3) and any comments
			 included in that report under paragraph (5)(B) shall be in unclassified form,
			 but may include a classified annex.
				(d)DefinitionsIn
			 this section—
				(1)the terms
			 foreign intelligence information and United States
			 person have the meanings given those terms in section 101 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801); and
				(2)the term
			 intelligence community has the meaning given that term in section
			 3 of the National Security Act of 1947 (50 U.S.C. 401a).
				(e)OffsetOf the unobligated balances available in
			 the Department of Justice Assets Forfeiture Fund established under section
			 524(c)(1) of title 28, United States Code, $9,000,000 are permanently rescinded
			 and shall be returned to the general fund of the Treasury.
			11.Delayed notice
			 search warrantsSection
			 3103a(b)(3) of title 18, United States Code, is amended by striking 30
			 days and inserting 7 days.
		12.Procedures
			(a)In
			 generalThe Attorney General shall periodically review, and
			 revise as necessary, the procedures adopted by the Attorney General on October
			 1, 2010 for the collection, use, and storage of information obtained in
			 response to a national security letter issued under section 2709 of title 18,
			 United States Code, section 1114(a)(5) of the Right to Financial Privacy Act of
			 1978 (12 U.S.C. 3414(5)), section 626 of the Fair Credit Reporting Act (15
			 U.S.C. 1681u), or section 627 of the Fair Credit Reporting Act (15 U.S.C.
			 1681v).
			(b)ConsiderationsIn
			 reviewing and revising the procedures described in subsection (a), the Attorney
			 General shall give due consideration to the privacy interests of individuals
			 and the need to protect national security.
			(c)Revisions to
			 procedures and oversightIf the Attorney General makes any
			 significant changes to the procedures described in subsection (a), the Attorney
			 General shall notify and submit a copy of the changes to the Committee on the
			 Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on Intelligence
			 of the House of Representatives.
			13.SeverabilityIf any provision of this Act or an amendment
			 made by this Act, or the application of the provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act and the
			 amendments made by this Act, and the application of the provisions of this Act
			 and the amendments made by this Act to any other person or circumstance, shall
			 not be affected thereby.
		14.OffsetOf the unobligated balances available in the
			 Department of Justice Assets Forfeiture Fund established under section
			 524(c)(1) of title 28, United States Code, $9,000,000 are permanently rescinded
			 and shall be returned to the general fund of the Treasury.
		15.Electronic
			 surveillanceSection
			 105(c)(1)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1805(c)(1)(A)) is amended by inserting with particularity after
			 description.
		16.Effective
			 dateThe amendments made by
			 sections 3, 4, 5, 6, 7, and 11 shall take effect on the date that is 120 days
			 after the date of enactment of this Act.
		
	
		June 6, 2011
		Read the second time and placed on the
		  calendar
	
